DETAILED ACTION
Response to Amendment
Applicant's amendment and response, submitted February 22, 2022, has been reviewed by the examiner and entered of record in the file.  
Claims 11, 18 and 19 are amended, claim 13 is cancelled, and claims 24-28 are newly added. Claims 1-11, 18, 19 and 24-28 are present in the application. 
Groups I and II (claims 1-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 11, 18, 19 and 24-29 are under examination and are the subject of this office action.
5.	The scope of the independent invention that encompasses the elected species was set forth in the previous Office Action, i.e.,:
a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox distributed on the surface of the stent body, wherein the pharmaceutical composition further comprises an anti-proliferative drug, specifically rapamycin. 
The remaining anti-proliferative drugs other than rapamycin according to claim 11 that fall outside the scope of the independent invention are currently withdrawn from consideration.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 11, 13, 18 and 19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Davila et al., U.S. 2007/0179596 A1, in view of Su et al., U.S. 2005/0100654 A1, and further in view of Landriscina et al., J of Biol Chem (2000).
	Claim 13 has been cancelled. 
	New claims 24-28 are added to the rejection. 
	Amended claim 11 is drawn to a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox or a salt thereof distributed on the surface of the stent body, wherein the pharmaceutical composition has an inhibitory action on smooth muscle cells without inhibiting a growth of endothelial cells, wherein the pharmaceutical composition further comprises an anti-proliferative drug selected from the group consisting of rapamycin, everolimus, tacrolimus, ridaforolimus, temsirolimus, zotarolimus, wortmannin, perifosine and idelalisib, (more specifically rapamycin), and wherein the drug loading mass ratio of amlexanox to the anti-proliferative drug is (1:10)-(10:1) on the drug stent.
	 	
	Davila et al. teach a drug-eluding stent for treating vascular disease including restenosis (see paragraphs [0003] and [0005]), comprising a stent body and a pharmaceutical composition comprising the anti-proliferative agent rapamycin: “… in a preferred embodiment, the rapamycin is incorporated onto the surface of the stent or portions thereof,” (lines 9-10 of paragraph [0084]) and see paragraph [0085].  Davila et al teach a combination therapy comprising the addition of an anti-inflammatory agent with the anti-proliferative agent rapamycin incorporated into a coating on the surface of a stent, wherein said combination therapy results in an improved therapeutic effect, (see paragraph [0139] on page 14).
	Davila et al. teach a combination comprising the anti-proliferative agent rapamycin and an anti-inflammatory agent incorporated into a coating on the surface of a stent body, which provides the “added therapeutic benefit of limiting the degree of local smooth muscle cell proliferation and reducing a stimulus for proliferation, i.e. inflammation,” (see paragraph [0139], lines 14-16), but do not teach an embodiment wherein the anti-inflammatory agent is amlexanox.
	However, Su et al. teach that in order to achieve a controlled, delayed delivery of an agent for the treatment of restenosis, one can employ a stent having a surface coating comprising an active agent (see paragraph [0019]), wherein the active agent can be an anti-inflammatory agent, more particularly amlexanox, (see the first line of agents in Table 1 on page 3).  
	And Landriscina et al. further teach that amlexanox inhibits cell proliferation, particularly smooth muscle (specifically aorta smooth muscle cell, see page 32757, under “Amlexanox Reversibly Inhibits Cell Proliferation,” second column, last 5 lines).
	In view of the foregoing, it would have been obvious to pick and choose from the known anti-inflammatory agents taught by Su et al. and employ amlexanox in a pharmaceutical composition distributed on the surface of a drug-eluding stent, based on the teaching of Landriscina et al.  The comprehensiveness of the list of agents in Table 1 does not negate the fact that amlexanox was specifically mentioned as an agent to be distributed on a stent body.
	Considering that Davila et al. teach a drug-eluding stent comprising a stent body and a pharmaceutical composition comprising the antiproliferative agent rapamycin in combination with an anti-inflammatory agent, it is determined that it would have been obvious to include the anti-inflammatory agent amlexanox with a reasonable expectation of success.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976)).  And as indicated by the court in Sundance, Inc. v. DeMonte Fabricated, Ltd., 550.3d 1356 (Fed. Cir. 2008), a claimed invention is obvious if it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined.

	Claim 18 is drawn to the drug stent of claim 11, and limits the drug-loading molar ratio of amlexanox to the anti-proliferative drug to (1:3)-(3:1). Claim 19 is drawn to the drug stent of claim 18, and limits the loading mass ratio of amlexanox to the anti-proliferative drug to (1:2.5)-(1.5:1). Claim 24 is drawn to the drug stent of claim 11, and limits the drug-loading molar ratio of amlexanox to the anti-proliferative drug to (1:7)-(1:1). Claim 26 is drawn to the drug stent of claim 11, and limits the drug-loading molar ratio of amlexanox to the anti-proliferative drug to (1:10)-(10:1). Claim 27 is drawn to the drug stent of claim 26, and limits the drug-loading molar ratio of amlexanox to the anti-proliferative drug to (1:3)-(3:1). Claim 28 is drawn to the drug stent of claim 27, and limits the drug-loading molar ratio of amlexanox to the anti-proliferative drug to (1:2.5)-(1.5:1).
	Regarding the recited drug-loading molar ratio of amlexanox to the anti-proliferative drug (rapamycin), the drug-loading molar ratio is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	As such, claims 18, 19, 24 and 26-28 are prima facie obvious.

	Claim 25 is drawn to the drug stent of claim 11, and limits the drug-loading rate of amlexanox on the drug stent of from 20 g/cm2 to 140 g/cm2. 
	The recited drug-loading rate of amlexanox on the drug stent of from 20 g/cm2 to about 140 g/cm2 is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  
	As such, claim 25 is prima facie obvious.

Response to Arguments
7.	Applicant traverses the obviousness rejection, and argues the following points: 	(i)	Applicant argues that the data listed in both table 1 and table 2 proves that the combination of rapamycin and amlexanox achieves the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate. Applicant alleges that each one of everolimus, tacrolimus, ridaforolimus, temsirolimus, zotarolimus, wortmannin, perifosine and idelalisib is similar to rapamycin in structure and pharmacodynamics, therefore one skilled in the art could determine that each of everolimus, tacrolimus, ridaforolimus, temsirolimus, zotarolimus, wortmannin, perifosine and idelalisib, when combined with amlexanox, would also achieve the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate. 
	Applicant argues that the data provided in Tables 1 and 2 are derived using rapamycin,4891-4094-8240, v 1Application No. 16/337,357 i.e., Attorney Docket No. 0118/0384PUS1onse to Office Action dated 22 Nov 2021 7 of 8the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate are achieved due to the use of amlexanox in combination with an anti-proliferative drug. Applicant argues that since everolimus, tacrolimus, ridaforolimus, temsirolimus, zotarolimus, wortmannin, perifosine and idelalisib are also commonly used anti-proliferative drugs, the skilled in the art can reasonably speculate that a combination use of amlexanox with any one of everolimus, tacrolimus, ridaforolimus, temsirolimus, zotarolimus, wortmannin, perifosine and idelalisib can also achieve the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate. 

	Applicant's arguments have been fully considered but they are not persuasive. 
	Although the evidence in Tables 1 and 2 establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, i.e., the claims embrace a genus of anti-proliferative agents while Applicant presents evidence alleging unexpected results of one species, i.e., rapamycin. The limited number of species exemplified (rapamycin) does not provide an adequate basis for concluding that similar results would be obtained for the other anti-proliferative agents encompassed by the scope of the claim. See In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.")

	(ii)	Applicant alleges that paragraph [0026] of the present application discloses that the drug-loading mass ratio of the amlexanox to the anti-proliferative drug is (1:10)-(10:1), i.e., the drug-loading mass ratio of the amlexanox to the anti-proliferative drug ranging from (1:10) to (10:1) is able to provide the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate. 
	Applicant argues that this can also be supported by the data listed in Table 2, in which the arbitrarily selected drug-loading mass ratios of the amlexanox to the anti-proliferative drug from the range of (1:10) to (10:1) have each achieved a significantly smaller I/M. As the significantly smaller I/M value proves the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate, and the arbitrarily selected ratios from the range of (1:10) to (10:1) are able to provide the unexpected technical effect, the skilled in the art can reasonably speculate that the broad range of (1:10) to (10:1) of the drug- loading mass ratio is able to provide the unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate. 
	
	 Applicant's arguments have been fully considered but they are not persuasive.
	In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies, i.e., the dosage amounts that resulted in the unexpectedly beneficial inhibition rates demonstrated in Tables 1 and 2 of the Specification, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant relies on paragraph [0026] of the Specification:
“Further, the drug-loading mass ratio of the amlexanox to the anti-proliferative drug is (1:10)-(10:1), preferably (1:3)-(3:1), and most preferably (1:2.5)-(1.5:1).”
However, the arbitrary drug-loading molar ratio above encompasses any dosage amount(s) of amlexanox and anti-proliferative drug, while the synergistic results demonstrated in Tables 1 and 2 for experimental groups 1, 2, and 3 correspond to dosage amounts of 1 mol, 6 mol and 10 mol, respectively.
	Regarding the drug-loading rate of amlexanox on the drug stent “that can deliver an effective amount of amlexanox,” Applicant has failed to correlate the recited range of “from 20 g/cm2 to about 140 g/cm2” with the unexpected results shown in Table 1 at page 12 of the Specification.  It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has provided factual evidence which establishes unexpected results of the claimed invention, i.e. the combination of 1 mol each of rapamycin and amlexanox, or 6 mol each of rapamycin and amlexanox, resulted in unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate at a low drug content: 
    PNG
    media_image1.png
    43
    621
    media_image1.png
    Greyscale
. However, although the evidence above establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). 
In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, i.e., the claims embrace a broad range of drug-loading mass ratios while the unexpectedly beneficial results demonstrated in Table 1 reflect synergism at dosages of 1 mol each and 6 mol each. The examiner suggests correlating the drug-loading rate range and drug-loading mass ratio range with the unexpected results demonstrated in Table 1 of the Specification
	Accordingly, the previous obviousness rejection is maintained.

Conclusion
8.	Claims 1-11, 18, 19 and 24-28 are present in the application.  Claims 1-10 are presently withdrawn from consideration.  Claims 11, 18, 19 and 24-28 are rejected.  No claim is currently allowable.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628    


/CRAIG D RICCI/Primary Examiner, Art Unit 1611